DETAILED ACTION
Notice to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1-20 are pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 7, 11-13, 15-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lafontaine US 2008/0037298 in view of Lee et al. US 2006/0125586, both cited by the Applicant.
As per claims 1, 4, 7, 11-13, 15-16, and 20, Lafontaine discloses in Figs. 1-2 an EMI filter (e.g. filter 30) comprising:
as per claims 1, 15, and 20, at least one capacitor (e.g. capacitor Cf), at least one inductor (e.g. inductor Lf) that comprises a magnetic core (e.g. magnetic core made up of torus T1 and T2); and a coil (e.g. lines L1 and L2) wound around the magnetic core, wherein the magnetic core includes a plurality of stacked sub-magnetic cores (e.g. torus cores T1 and T2 which are stacked on each other), each of the sub-magnetic cores has a toroidal shape (As shown in Fig. 2, each of the cores T1 and T2 is a torus (i.e. “toroidal shape”).).
However, Lafontaine does not disclose each of the sub-magnetic cores includes a first magnetic body and a second magnetic body, the first magnetic body and the second magnetic body are different types of magnetic bodies, the second magnetic body is disposed on at least a portion of a surface of the first magnetic body; and a permeability of the first magnetic body differs from a permeability of the second magnetic body.
Lee et al. exemplarily discloses Figs. 2a-2c a choke coil 20 comprising a toroidal core 22 which includes a first core 22a and a second core 22b which are made of different materials having different permeability (Paragraph 21 of Lee et al.). Before the effective filing date, it would have been obvious to one of ordinary skill in the art to have replaced each of the generic torus cores T1 and T2 of Lafontaine with a specific toroidal core of Lee et al. as being obvious art substitutions of equivalents.
As an obvious consequence of the modification, the combination would have necessarily included: as per claims 1, 15, and 20, each of the sub-magnetic cores includes a first magnetic body (Fig. 2a of Lee et al., core 22b) and a second magnetic body (Fig. 2a of Lee et al., core 22a), the first magnetic body and the second magnetic body are different types of magnetic bodies (Fig. 2a of Lee et al. and Paragraph 21 of Lee et al.; Cores 22a and 22b are made of different materials, thus are necessarily “different types of magnetic bodies”.), the second magnetic body is disposed on at least a portion of a surface of the first magnetic body (As shown in Fig. 2 of Lee et al., the core 22a is disposed on surfaces of core 22b.); and a permeability of the first magnetic body differs from a permeability of the second magnetic body (As stated in Paragraph 21 of Lee et al., the permeability of cores 22a and 22b are different.); as per claim 4, wherein the permeability of the second magnetic body is greater than the permeability of the first magnetic body (Paragraph 23 of Lee et al.; Core 22a has a permeability that is greater than that of core 22b.); as per claims 7, 11, and 16, wherein the first magnetic body and the magnetic core have a toroidal shape; and a first region in which the second magnetic body is disposed to surround all of an upper surface, an outer circumferential surface, a lower surface, and an inner circumferential surface of the first magnetic body (As shown in Fig. 2c of Lee et al., the core 22a is disposed to surround all surfaces of the core 22b. The core 22a includes a “first region” corresponding to a left side of the cores in Fig. 2c which surrounds all the surfaces of core 22b.); the coil is wound around a surface of the first region (As shown in Fig. 2a, coil 28 surrounds a top surface of the “first region” with a spacing therebetween.); as per claim 12, wherein the second region and the coil are spaced apart from each other; and as per claim 13, wherein the first magnetic body includes a pair of first regions (Fig. 2c of Lee et al., left and right half regions of the core 22a which are disposed symmetrically to one another via a vertical axis that goes there-through) disposed symmetrically to each other and a pair of second regions disposed symmetrically to each other.
Allowable Subject Matter
Claims 2-3, 5-6, 8-10, 14, and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH PATEL whose telephone number is (571)272-0961. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 




/RAKESH B PATEL/Primary Examiner, Art Unit 2843